Hamilton v Jones (2019 NY Slip Op 06882)





Hamilton v Jones


2019 NY Slip Op 06882


Decided on September 27, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 27, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., PERADOTTO, DEJOSEPH, CURRAN, AND WINSLOW, JJ.


488 CA 18-01748

[*1]LATISHA D. HAMILTON, PLAINTIFF-RESPONDENT,
vGERALD JONES AND USBK EXPRESS, LLC, DEFENDANTS-APPELLANTS. (APPEAL NO. 1.) 


LAW OFFICES OF JENNIFER S. LAWRENCE, YONKERS (JOAN REYES OF COUNSEL), FOR DEFENDANTS-APPELLANTS.
THE DIETRICH LAW FIRM, P.C., WILLIAMSVILLE (NICHOLAS J. SHEMIK OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Niagara County (Ralph A. Boniello, III, J.), entered March 22, 2018. The order denied the motion of defendants to dismiss the complaint. 
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on January 14, 2019, and filed in the Niagara County Clerk's Office on February 6, 2019,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: September 27, 2019
Mark W. Bennett
Clerk of the Court